Judgment Supreme Court, New York County, entered April 6, 1976, reducing the assessments on petitioner-respondent’s property for the last three tax years of the period 1969-1970 through 1975-1976, unanimously reversed, to the extent appealed from, on the law and the facts, to reinstate the assessments for the tax years 1973-1974, 1974-1975, and 1975-1976, without costs and without disbursements. The reductions for the later three years were disproportionate to the actual increase in value of the property demonstrated by 14 neighborhood sales of comparable parcels in which the ration of assessments to acknowledged value factors was markedly higher. Other factors such as increases in the amount of mortgage and building insurance are consonant only with a conclusion that the reduction was not warranted for the period examined. Concur—Birns, J. P., Evans, Capozzoli and Markewich, JJ.